Citation Nr: 0722475	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-11 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for hearing loss.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from may 1955 until May 
1958.  

In January 1986, the RO denied the veteran's claims of 
entitlement to service connection of hearing loss and 
tinnitus.  The veteran did not appeal.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Boston, Massachusetts (the 
RO) which declined to re-open the veteran's previously denied 
claims of entitlement to service connection of hearing loss 
and tinnitus.   

In June 2006, the veteran presented sworn testimony during a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

In December 2006, the Board obtained an expert medical 
opinion.  Additionally, the veteran has submitted evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2006).  
The Board will proceed to a decision on the merits.  


FINDINGS OF FACT

1.  The veteran did not appeal a January 1986 RO rating 
decision that denied entitlement to service connection for 
defective hearing and tinnitus.

2.  Evidence received since the January 1986 RO rating 
decision bears directly or substantially upon the specific 
matter of entitlement to service connection for bilateral 
hearing loss and tinnitus under consideration, it is not 
cumulative or redundant, and it does relate to an 
unestablished fact necessary to substantiate the claim, and 
does raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

3.  The preponderance of the competent and probative medical 
evidence does not relate the veteran's bilateral hearing loss 
or tinnitus to his military service.  


CONCLUSIONS OF LAW

1.  The January 1986 rating decision wherein the RO denied 
claims of entitlement to service connection for defective 
hearing and tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence having been received since the 
January 1986 rating decision, the claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006). 

3. Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by active service, and a sensorineural hearing 
loss may not be presumed to have been incurred or aggravated 
in service. 38 U.S.C.A. §1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
hearing loss and tinnitus.  Essentially he contends that 
events in service, to include on-going traumatic noise 
exposure and longterm antiobiotic treatment, caused his 
hearing disabilities.  In the interest of clarity, the Board 
will initially discuss certain preliminary matters. The Board 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated January 29, 2004.  
This letter advised the veteran of the provisions relating to 
the VCAA.  The veteran was advised in this letter that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The letter informed the veteran 
that if he wished VA to obtain records on his behalf, he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  The 
letter further advised the veteran of the definition of new 
and material evidence.  
 
Finally, the Board notes that the letter specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
January 2004 letter notified him that "If there is any other 
evidence or information that you think will support your 
claim, please let us know."  The letter further advised the 
veteran of his right to submit additional evidence to VA and 
the procedure for doing so.  These requests comply with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In order to fully comply with the VCAA notice requirement for 
new and material evidence claims, the claimant must be 
advised as to the reasons the original claim was denied and 
what kinds of evidence would be required to re-open his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran was accorded VCAA notice as contemplated in Kent in 
the January 2004 letter, before its May 2004 rating decision.  
In any event, the claim is being reopened by the Board, so 
there is no prejudice to the veteran even if inadequate Kent 
notice was provided.  

A claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran in this case seeks to reopen a previously denied 
claim of entitlement to service connection.  Because a 
service connection claim is comprised of five elements, the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those elements is meaningless, because a disability rating 
and effective date were not assigned.   

The veteran's claim was denied based on a lack evidence as to 
elements (2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
elements.   Moreover, because the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran appears to have been aware of what was required 
of him and of VA.  Indeed, he personally submitted evidence 
and argument in support of his claim, the tenor of which 
leads the Board to conclude that he was well informed and 
aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2006). The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim and presented testimony at the June 2006 Travel 
Board hearing.  

Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances here presented.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. § 1131(West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  Service connection also may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Finality - new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The veteran has requested to re-open his previously denied 
claims of entitlement to service connection of hearing loss 
and tinnitus.  As the facts and circumstances surrounding 
both issues are similar, a common discussion will be 
presented.  

New and material evidence

The unappealed January 1986 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2006).  As discussed, 
the veteran's service-connection claims for hearing loss and 
tinnitus may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

At the time of the prior final denial it had already been 
established that the veteran had hearing loss and tinnitus; 
that is to say current disability had been shown.  Further, 
the veteran's in-service history of traumatic noise exposure, 
in-service treatment with aureomycin and in-service treatment 
of otitis externa had all been established.  The criteria for 
showing in-service incurrence of disease and injury were 
therefore also met.  What was not established at the time of 
the January 1986 prior final denial was competent probative 
medical evidence of a relationship between the veteran's 
documented current disabilities and documented in-service 
diseases and injuries.  

At the time of the prior final denial the evidence of record 
included private treatment records from Dr. G.M. and the 
available service medical records.  Added to the record since 
that time are several lay statement of the veteran's fellow 
service member, private treatment records, the medical 
opinions of Dr. G.M. and Dr. J.R. as well as the VHA expert 
opinion of N.J., Ph.D. 

Regarding the treatment and evaluation records from ABR, 
these records merely document current disability.  Current 
disability was previously established at the time of the 
prior final denial.  Accordingly, these newly submitted 
records newly are not material.  

Regarding the lay statement of the veteran's fellow service 
member, to the extent that the opinion is offered as evidence 
of a medical nexus between the veteran's previously 
established disabilities and in-service noise exposure, the 
statement is not material evidence.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the United State Court of 
Appeals for Veterans Claims (Court) noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

However, the medical opinions of Dr. M., Dr.R. and the expert 
opinion by N.J., PhD., are all competent sources of medical 
evidence and each speak to the previously unestablished 
element of medical nexus.  Accordingly, the newly submitted 
evidence is also material in that it must be considered along 
with the existing evidence of record in order to failure 
decide the veteran's claim.   

 
These medical opinions do not reach the same conclusion about 
the relationship, if any, between the veteran's in-service 
noise exposure and his current conditions.  Although the 
opinions of Dr. M. and Dr. R. seem to support the veteran's 
claim, the expert opinion of Dr. J. is against the claim.  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus, supra.   
Accordingly, the Board must first determine whether the 
evidence is new and material.  Thereafter, if the claim is 
re-opened, then the Board must weigh the evidence to 
determine whether or not benefits may be granted.  

In summary, after reviewing the record, the Board concludes 
that the veteran has submitted new and material evidence that 
is sufficient to reopen his claim of entitlement to service 
connection for hearing loss and tinnitus.  To that extent, 
only, the appeal is granted.   

VA's statutory duty to assist

Once claims are reopened, VA's statutory duty to assist a 
claimant in the development of those claims.  38 U.S.C.A. § 
5103A (West 2002).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, all available service 
department records have been associated with the veteran's VA 
claims folder.  The veteran's claims folder also contains VA 
treatment records, private treatment records, private medical 
opinions and lay statements submitted on  behalf of the 
veteran.  As was alluded to in the Introduction, in December 
2006 the Board obtained a medical opinion specifically to 
address whether or not the veteran's hearing disabilities 
were related to in-service noise exposure.  That opinion will 
be discussed in detail below.   

Concerning the veteran's service medical records, those 
records were partially burned in a fire on July 12, 1973 at 
the National Personnel Records Center in St. Louis, Missouri.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), concerning VA's responsibility to obtain a 
veteran's service medical records.   However, under the 
circumstances presented in this case, the Board finds that no 
useful purpose would be served in remanding this case to 
conduct a further search for the missing records.  There is 
no indication that any other records presently exist.  On the 
contrary, the evidence indicates that these records were 
unfortunately destroyed in the 1973 fire at the NPRC.  
Further efforts to obtain such records would be an exercise 
in futility.  

Moreover, the veteran was advised of the unavailability of 
these records in a March 2004 letter and was provided the 
opportunity to submit any such records that he had in his 
possession.  The veteran has responded in writing that he has 
submitted his copies of these records; however, as his copies 
were also obtained from the NPRC these records are also fire 
damaged.    

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. So 
it is in this case.

The veteran has not identified any other outstanding records 
that have not been obtained. The Board therefore concludes 
that all relevant data has been obtained and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claim. See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Standard of review

The standard of review changes at this point. Unlike when 
determining whether evidence is new and material, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis without regard to any prior, 
unappealed decisions.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Justus presumption of credibility does not apply after a 
claim has been reopened. 

In addition, although as discussed above, certain evidence 
may be sufficient to reopen the claim but is not necessarily 
dispositive of the ultimate outcome of the case.  All 
evidence must now be evaluated in arriving at a decision on 
the merits. See 38 U.S.C.A. § 7104(a) (West 2002); see also 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) [new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim].  With these principles in mind, the Board 
will move on to a de novo discussion of the merits of the 
claim.

Decision on the merits 

In discussing the merits of the reopened claim of entitlement 
to service connection of bilateral hearing loss and tinnitus, 
a Hickson analysis will be applied.  As noted above, the 
evidence of record, specifically the veteran's current 
treatment records, clearly document that the veteran has been 
diagnosed with hearing loss and tinnitus.  Hickson element 
(1) is therefore satisfied.  

With respected to element (2), in-service incurrence of 
disease or injury, the Board will address disease and injury 
in turn.  The veteran's service medical records have been 
obtained to the extent practicable.  The veteran's separation 
examination is available and it indicates a successful 
hearing test at separation and does not include either 
hearing loss or tinnitus as a listed disability.  The records 
are pertinently negative for a diagnosis of hearing loss or 
tinnitus during the veteran's period of service.  In-service 
incurrence of disease is therefore not met.  

Turning now to injury, it is undisputed that the veteran 
suffered from hazardous noise exposure during service.  In-
service incurrence or injury is therefore shown and Hickson 
element (2) is also satisfied.  

Moving to Hickson element (3), medical nexus, as discussed 
above, there are of record three sources of competent and 
probative medical nexus opinions, the opinions of Dr. R.G.M. 
and the March 2007 opinion of Dr. R. which support the 
veteran's claims and the December 2006 expert opinion of Dr. 
J. which is against the veteran's claims. 

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part, that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Throughout the course of the veteran's appeal he has offered 
various statements from Dr. R.G.M. These statements have each 
been to the effect that the veteran's in-service hazardous 
noise exposure and in-service treatment with Auromycin 
"possibly" caused the veteran's hearing disabilities.  

The Board notes that Dr. M. is the veteran's treating 
physician.  Both the Federal Circuit and the Court have 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also 
Guerrieri, supra.  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri at 470-71.

Regarding the opinions reached by Dr. M., the Board notes 
that during the course of the current appeal, Dr. M. has 
submitted three letters dated November 2003, May 2006 and 
February 2007.  In each letter Dr. M. notes that it is 
"possible" that the veteran's in-service hazardous noise 
exposure caused his current hearing disabilities.  The 
opinions, therefore, are speculative, concluding only that a 
relationship between the veteran's service and current 
complaints may exist.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) [medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.].  Taken as a 
whole, Dr. M.'s conclusions are that the veteran's 
disabilities may be due to hazardous noise exposure, which 
may or may not have occurred during service, or may be due to 
antibiotic treatments.  In any event, none of Dr. M.'s 
opinions includes a rationale or discussion to support his 
conclusion that a potential relationship between events in 
service and the current disabilities exists.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  Accordingly, the 
Board places little weight of probative value on the opinions 
of Dr. M.  

[The Board is also aware of the November 1985 letter 
submitted by Dr. M. incident to the veteran's original claim.  
However, the November 1985 opinion of Dr. M. dealt with the 
existence of current disability only and not the source of 
that disability.]  

The Board has also reviewed the March 2007 opinion of Dr. R.  
As with the opinion of Dr. M., Dr. R. was unable to reach a 
conclusion to the requisite degree of certainty that events 
in service led to the veteran's hearing disabilities.  In 
particular, Dr. R. states that the veteran's disabilities 
could be etiologically related to in-service noise exposure 
or to Meniere's disease, which would not be service-related.  
Also, Dr. R., did not provide reasons for her conclusions.  
See Hernandez-Toyens, supra.  Moreover, although Dr. R. is a 
medical doctor, the information submitted does not indicate a 
specialty in hearing loss or diseases of the ear.  
Accordingly, the Board also places little weight of probative 
value on the opinion of Dr. R. 

In contrast, the Board places greater probative weight on the 
VHA expert opinion.  The December 2006 opinion was obtained 
from a Ph.D. level audiologist and professor of audiology, 
Dr. J.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  In the opinion, Dr. J. 
noted a thorough review of the veteran's available service 
medical records, not mere reliance on the veteran's report of 
noise exposure, as well as the treatment records and opinions 
of Dr. M.  Unlike the opinions of Dr. M. and Dr. R., the 
opinion of Dr. J. provided reasons and bases for the 
conclusions that the veteran's hearing loss and tinnitus were 
less likely than not related to either in-service noise 
exposure or antibiotic treatment.  More specifically, Dr. J. 
provided a five-page overview of the veteran's condition 
based upon his personal records and compared the veteran's 
individual condition to the conclusions contained in a 
variety of authorities and medical research papers.  The 
opinion therefore outweighs the more speculative and 
unsupported opinions of Dr. R. and Dr. M.    

In short, the Board concludes Hickson element (3) is not 
satisfied, because a preponderance of the evidence is against 
a finding of a nexus between events in service and the 
current condition.  Accordingly, as the weight of the 
competent and probative medical evidence is against a finding 
of a relationship between the veteran's current hearing loss 
and tinnitus and in-service noise exposure, the criteria for 
the establishment of service connection have not been met.  
The benefits sought on appeal must therefore be denied.     
  
 









ORDER

Entitlement to service connection of hearing loss is denied.  

Entitlement to service connection of tinnitus is denied.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


